[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Ziegler v. Ohio Dept. of Pub. Safety, Slip Opinion No. 2016-Ohio-1136.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-1136
 THE STATE EX REL. ZIEGLER, APPELLANT, v. OHIO DEPARTMENT OF PUBLIC
                               SAFETY ET AL., APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as State ex rel. Ziegler v. Ohio Dept. of Pub. Safety, Slip Opinion
                                   No. 2016-Ohio-1136.]
Mandamus—Failure to timely appeal judgment of the court of appeals—
        Application for reconsideration en banc not applicable to original
        actions—Judgment dismissing petition for writ affirmed.
  (No. 2015-0530—Submitted November 17, 2015—Decided March 23, 2016.)
       APPEAL from the Court of Appeals for Lake County, No. 2014-L-064,
                                       2015-Ohio-139.
                               _______________________
        Per Curiam.
        {¶ 1} Appellant, Irm Ziegler, pro se, filed an original action in mandamus
in the Eleventh District Court of Appeals, asserting claims regarding a public-
records request she had made of appellee Ohio Department of Public Safety
                            SUPREME COURT OF OHIO




(“ODPS”).     The court of appeals granted summary judgment to ODPS and
appellees Thomas P. Charles, the director of ODPS, and Jacqueline Baumann, a
legal intern with ODPS, and dismissed the petition for mandamus. The court of
appeals subsequently denied Ziegler’s application for reconsideration and en banc
consideration.
       {¶ 2} For the reasons that follow, we affirm the judgment of the court of
appeals.
       {¶ 3} On June 24, 2014, Ziegler made a request for public records and
information based on events surrounding the June 2, 2014 arrest of Robert Setzer.
Ziegler’s lengthy request sought, among other things, records of “the alleged
incident and me on June 2, 2014,” and “any/all video and audio * * * of me being
processed.” In the request, Ziegler did not allege that she was with Setzer at the
time of the incident.
       {¶ 4} ODPS provided some records but denied portions of the request,
stating the reasons for the denial. ODPS also claimed that portions of the request
sought information rather than records or were ambiguous or overly broad. After
Setzer’s criminal case concluded, ODPS provided Ziegler with additional records
that had been withheld as confidential law-enforcement investigatory records.
       {¶ 5} When ODPS did not provide all the records, Ziegler filed this action
in mandamus. On January 20, 2015, the court of appeals held that appellees had
provided the records that were responsive to Ziegler’s request and had properly
denied the portions of the request that were ambiguous or overly broad. The court
granted appellees’ motion for summary judgment and dismissed the petition for
mandamus. Two months later, on March 24, the court of appeals denied Ziegler’s
application for reconsideration and en banc consideration. Ziegler filed a notice of
appeal on April 2, 2015.
       {¶ 6} The court of appeals properly determined that the requests for
reconsideration and en banc consideration were a nullity. App.R. 26 provides for




                                         2
                               January Term, 2016




applications for reconsideration and for en banc consideration. But Zeigler’s
petition for mandamus was an original action, not an appeal, filed in the court of
appeals. The civil rules of procedure, not the appellate rules, apply in an original
action. An application for reconsideration or for en banc consideration under the
appellate rules cannot be made in an original action. State ex rel. Andrews v.
Chardon Police Dept., 137 Ohio St.3d 468, 2013-Ohio-4772, 1 N.E.3d 333, ¶ 3;
State ex rel. Davet v. Sutula, 131 Ohio St.3d 220, 2012-Ohio-759, 963 N.E.2d 811,
¶ 1.
       {¶ 7} Ziegler’s request for reconsideration did not extend the time to appeal
the court of appeals’ entry granting summary judgment. Andrews at ¶ 2. Her appeal
from the March 24, 2015 denial of reconsideration cannot substitute for a timely
appeal from the judgment on the merits. Id.
       {¶ 8} Therefore, we affirm the judgment of the court of appeals.
                                                                Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, FRENCH, and
O’NEILL, JJ., concur.
       KENNEDY, J., concurs in judgment only.
                               _________________
       Irm Ziegler, pro se.
       Michael DeWine, Attorney General, and Jeffery W. Clark and Morgan A.
Linn, Assistant Attorneys General, for appellees.
                               _________________




                                         3